         Case 7:19-cr-00645-KMK Document 26 Filed 03/13/20 Page 1 of 2




                 LAW OFFICE OF ALI NAJMI
                    261 MADISON A VENUE, 12TH FLOOR
                       NEW YORK, NEW YORK 10016
                              (212) 401-6222
                          ALI@NAJMILAW.COM

VIAECF

March 13, 2020

Hon. Kenneth M. Karas
United States District Court Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

       RE: USA v. Crossland 19 Cr. 645 (KMK)

Dear Judge Karas:

      This letter is to request the Court to allow myself and my client, Stephen Parente, to
appear by telephone before the Court on March 17, 2020.

       Yesterday I was alerted that a member of my staff is likely infected with the Corona
Virus and showing symptoms. She is also a part time graduate student at the John Jay
College of Criminal Justice and had contact with a classmate who is s a confirmed infected
case. Although I am not showing any symptoms, I have been advised by medical
professionals to self-quarantine for 14 days. As such, I am unable to appear before the
Court on March 17, 2020.

        Given my inability to appear before the Court, and the fact that the next appearance
will largely deal with routine discovery matters, I would like to request that my client's
physical appearance be excused and appearance by telephone be allowed. Furthermore, my
client lives in the state of Georgia and requiring him to appear on this date without counsel
would pose a hardship. My client waives his right to be physically present at this
appearance.




           ;;;;;·~Et- .
            ALI NAJMI,
